IN THE
                         TENTH COURT OF APPEALS

                                No. 10-12-00236-CR
                                No. 10-12-00237-CR
                                No. 10-12-00238-CR

JAMES GORDON LEONARD,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee



                        From the 40th District Court
                            Ellis County, Texas
              Trial Court Nos. 29754CR, 29755CR and 29756CR


                          MEMORANDUM OPINION


      Appellant James Gordon Leonard has filed voluntary motions to dismiss these

appeals. See TEX. R. APP. P. 42.2(a). We have not issued decisions in these appeals, and

Leonard personally signed the motions. The motions are granted, and the appeals are

dismissed.
                                               REX D. DAVIS
                                               Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeals dismissed
Opinion delivered and filed January 17, 2013
Do not publish
[CRPM]




Leonard v. State                                              Page 2